DETAILED ACTION
This action is in response to the submission filed on 11/22/2021.  Claims 1-20 are presented for examination.  
	

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner’s Note
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
	
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, line 2, recites “the second optical scan data is received a second scanner” which should be “is received -from a second scanner”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5 and claim 19, line 4 recite “which, if executed, causes the computer to:”. It is not clear whether it is executed or not.  It is recommended that the claims be amended to ‘when executed, causes the computer to’.
Claims 2-19 and 20 are rejected by virtue of their dependency. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0190492 (“Schmitt”) in view of US 2009/0298017 (“Boerjes”).
Regarding claim 1, Schmitt teaches:
A system for generating a three-dimensional model of a patient’s dentition (Schmitt: para 0055], “an exemplary 3D rendering of CT data to create a model of teeth and upper jaw (B)”), the system comprising:

a computer comprising a processor and a computer readable medium comprising
instructions which (Schmitt: Fig. 39), if executed, causes the computer to:

receive a first optical scan data from a first scanning operation, wherein the first
optical scan data corresponds to at least a portion of the patient’s dental arch (Schmitt: para [0063], “A digital data set may also be made of the patient's teeth and soft tissues using non-radiographic imaging of the teeth and tissues directly in the mouth with photographic, light, laser, holographic or any other imaging system that will record the teeth with an acceptable precision…If the teeth are scanned directly in the mouth, the relationship of the upper and lower jaw may be recorded by imaging the surfaces of the teeth in both arches at the same time with the patient biting into the CT bit plate. Alternatively, the arches may be separately scanned”);

generate a model of the patient’s dental arch based at least in part on the first optical scan data (Schmitt: para [0081], “At a step 404, a data set is created for the top arch and a data set is created for the bottom arch”, para [0065], “This creates an accurate virtual computer model of the upper teeth and tissues in relation to the lower teeth and tissues in a specific static orientation. The computer models and fixation device should record the form of the teeth and the positional relation of each data set to a high level of precision”);

the optical scan data corresponds to a region of the patient’s face, wherein the region
comprises at least the portion of the patient’s lip and an externally visible portion of the patient’s dental arch (Schmitt: para [0077], “At a step 310, the collected CT data is reformatted to create a volume rendered model of the diagnostic anatomy of the patient. While the collected CT data may be used to create a full model of the diagnostic anatomy of the head and face of the patient”; para [0065], “The computer model of the upper and lower jaws just described can be very precise … Finally, the patient's head can be positioned during the CT scan such that a normal position (natural head position) or any other diagnostic position can be recorded. This will allow for the precise analysis of the orientation of the teeth to the eyes, face, lips, ears, horizontal or any other diagnostic reference point recorded during the scan”; para [0055], “FIG. 35 is a picture of the patient's smile (A), an exemplary 3D rendering of CT data to create a model of teeth and upper jaw (B), an exemplary 3D rendering of CT data for upper jaw and scan data of the upper cast”);

spatially align the model of the patient’s dental arch with the portion of the patient’s lip based at least in part on matching the externally visible portion of the patient’s dental arch with a corresponding portion of the model of the patient’s dental arch (note: a dental arch is merely the curved structure that houses teeth and consists of the supporting gum and alveolar bone, therefore a ‘portion’ of the dental arch can be interpreted as merely a few teeth, such as the smile portion; Schmitt: para [0065], “The computer model of the upper and lower jaws just described can be very precise … Finally, the patient's head can be positioned during the CT scan such that a normal position (natural head position) or any other diagnostic position can be recorded. This will allow for the precise analysis of the orientation of the teeth to the eyes, face, lips, ears, horizontal or any other diagnostic reference point recorded during the scan”; para [0064], “same three-dimensional orientation exists in computer space as existed when the bite plate was in the mouth. This creates an accurate virtual computer model of the upper teeth and tissues in relation to the lower teeth and tissues in a specific static orientation”; para [0106], “FIG. 15 illustrates the perfected model used to evaluate the aesthetic position of soft and hard tissues in a natural position, and in relation to the horizontal edge of the sensor 52. Pixels with a grayscale value to render soft tissue (FIG. 15 A) can be selected to produce a computer model of the face, nose, ears, and many other structures on the surface of the head. Pixels with a grayscale value for bone and teeth can also be selected to render a computer model (FIG. 15 B) in the same orientation”); and

output a three-dimensional model of the patient’s dentition based on the spatial alignment (Schmitt: para [0111], “Digital information from imaging casts of teeth and supporting tissues is joined in computer space to create a virtual model of the patient”; para 0055], “an exemplary 3D rendering of CT data to create a model of teeth and upper jaw (B)”; para [0081], “At a step 404, a data set is created for the top arch and a data set is created for the bottom arch”, para [0065], “This creates an accurate virtual computer model of the upper teeth and tissues in relation to the lower teeth and tissues in a specific static orientation. The computer models and fixation device should record the form of the teeth and the positional relation of each data set to a high level of precision”).

Schmitt does not explicitly teach that there are multiple scans, although they are possible with Schmitt. Boerjes does teach:
receive a second optical scan data from a second scanning operation (Boerjes: para [0171], “the three-dimensional representation may include data from two or more scans”; para [022], “a plurality of separate scans”; para [0142], “optical data is acquired”), 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt (directed to dental modeling) with
Boerjes (directed to an multiple scans) and arrived at dental modeling with multiple scans. One of ordinary skill in the art would have been motivated to make such a combination because of “a need for dentistry tools that capture high-quality digital dental models, as well as tools that permit the design and manufacture of dental hardware from such models” (Boerjes: para [0007]).

Regarding claim 3, Schmitt and Boerjes teach:
The system of claim 1, wherein the patient’s lip is an upper lip (Schmitt: para [0071], “Because the scan is taken with the head in a natural position, the aesthetic position of the teeth, head, eyes, lips, ears, and any other soft or hard tissue can be measured and recorded as the patient would appear to others in social settings”; lips would include both upper and lower lips).

Regarding claim 4, Schmitt and Boerjes teach:
The system of claim 1, wherein the three-dimensional model comprises a three-
dimensional representation of a patient’s facial feature (Schmitt: para [0111], “Digital information from imaging casts of teeth and supporting tissues is joined in computer space to create a virtual model of the patient”; para 0055], “an exemplary 3D rendering of CT data to create a model of teeth and upper jaw (B)”; para [0081], “At a step 404, a data set is created for the top arch and a data set is created for the bottom arch”, para [0065], “This creates an accurate virtual computer model of the upper teeth and tissues in relation to the lower teeth and tissues in a specific static orientation. The computer models and fixation device should record the form of the teeth and the positional relation of each data set to a high level of precision” para [0106], “FIG. 15 illustrates the perfected model used to evaluate the aesthetic position of soft and hard tissues in a natural position, and in relation to the horizontal edge of the sensor 52. Pixels with a grayscale value to render soft tissue (FIG. 15 A) can be selected to produce a computer model of the face, nose, ears, and many other structures on the surface of the head. Pixels with a grayscale value for bone and teeth can also be selected to render a computer model (FIG. 15 B) in the same orientation”).

Regarding claim 5, Schmitt and Boerjes teach:
The system of claim 4, wherein the facial feature comprises the at least a portion of the patient’s lip (Schmitt: para [0065], “The computer model of the upper and lower jaws just described can be very precise … Finally, the patient's head can be positioned during the CT scan such that a normal position (natural head position) or any other diagnostic position can be recorded. This will allow for the precise analysis of the orientation of the teeth to the eyes, face, lips, ears, horizontal or any other diagnostic reference point recorded during the scan”; para [0071], “Because the scan is taken with the head in a natural position, the aesthetic position of the teeth, head, eyes, lips, ears, and any other soft or hard tissue can be measured and recorded as the patient would appear to others in social settings”).

Regarding claim 6, Schmitt does not teach but Boerjes does teach:
The system of claim 1, wherein the first optical scan data and the second optical
scan data are received from an intraoral scanner (Boerjes: para [0009], “acquiring a three-dimensional representation of one or more intraoral structures of a dental patient using an intraoral scanner; and providing the three-dimensional representation to a dental fabrication facility”; para [0171], “the three-dimensional representation may include data from two or more scans”; para [022], “a plurality of separate scans”; para [0142], “optical data is acquired”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt (directed to dental modeling) with
Boerjes (directed to an multiple scans with an intraoral scanner) and arrived at dental modeling with multiple scans using an intraoral scanner. One of ordinary skill in the art would have been motivated to make such a combination because of “a need for dentistry tools that capture high-quality digital dental models, as well as tools that permit the design and manufacture of dental hardware from such models” (Boerjes: para [0007]).

Regarding claim 7, Schmitt does not teach but Boerjes does teach:
The system of claim 1, wherein the first optical scan data is received from a first
intraoral scanner, and wherein the second optical scan data is received a second scanner (Boerjes: para [0136], “a second scanner such as a PMD[vision] camera from PMD Technologies, may be employed to capture real-time, three-dimensional data on dynamic articulation and occlusion. While this scanner employs different imaging technology (time-of-flight detection from an array of LEDs) than described above…”; para [0029], “Acquiring the three-dimensional representation may include acquiring the three-dimensional representation using an intraoral scanner. Acquiring motion data may include acquiring motion data from a video source”; para [0033], “The first means may include a means for acquiring the one or more images using an intraoral scanner. The second means may include a means for acquiring the motion data from a video source”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt (directed to dental modeling) with
Boerjes (directed to an multiple scans with an multiple scanners) and arrived at dental modeling with multiple scans with multiple scanners. One of ordinary skill in the art would have been motivated to make such a combination because of “a need for dentistry tools that capture high-quality digital dental models, as well as tools that permit the design and manufacture of dental hardware from such models” (Boerjes: para [0007]).

Regarding claim 8, Schmitt does not teach but Boerjes does teach:
The system of claim 1, wherein the first optical scan data comprises data for an
intraoral cavity of the patient (Boerjes: para [0033], “The first means may include a means for acquiring the one or more images using an intraoral scanner; para [0009], “A method disclosed herein includes acquiring a three-dimensional representation of one or more intraoral structures of a dental patient using an intraoral scanner”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt (directed to dental modeling) with
Boerjes (directed to an intraoral data) and arrived at dental modeling with intraoral data. One of ordinary skill in the art would have been motivated to make such a combination because of “a need for dentistry tools that capture high-quality digital dental models, as well as tools that permit the design and manufacture of dental hardware from such models” (Boerjes: para [0007]).

Regarding claim 9, Schmitt and Boerjes teach:
The system of claim 1, wherein the three-dimensional model of the patient’s dentition is configured for use in prosthesis design (Schmitt: para [0057], “FIG. 37 is an illustration of an exemplary upper virtual jaw model with virtual implants placed in the supporting bone. An exemplary position of the virtual denture teeth is also illustrated”; para [0118], “Using a virtual model, all the teeth can be positioned ideally as shown in FIG. 23, and then cut to fit using Boolean operations in the computer software. Once the virtual teeth have been positioned in the correct relationship to the residual ridge and opposing teeth, a Boolean operation is used to cut the surface of the virtual teeth such that a space exists between the teeth and the residual ridge or implant components”; para [0151], “generate a virtual head image of the patient's head, removing the patients virtual teeth from the virtual head image, and selecting a virtual tooth image from a memory storing a plurality of tooth images, the virtual tooth image corresponding to an actual prosthetic tooth. The method also may include arranging the virtual tooth image at a desired location on the virtual head image and displaying the virtual tooth image in the virtual head image”).

Regarding claim 10, Schmitt and Boerjes teach:
The system of claim 1, wherein the computer is further configured to transmit the
three-dimensional model of the patient’s dentition for display on a display monitor (Schmitt: para [0151], “generate a virtual head image of the patient's head, removing the patients virtual teeth from the virtual head image, and selecting a virtual tooth image from a memory storing a plurality of tooth images, the virtual tooth image corresponding to an actual prosthetic tooth. The method also may include arranging the virtual tooth image at a desired location on the virtual head image and displaying the virtual tooth image in the virtual head image.”).

Regarding claim 11, Schmitt teaches:
A system for generating a three-dimensional model of a patient’s dentition (Schmitt: para 0055], “an exemplary 3D rendering of CT data to create a model of teeth and upper jaw (B)”), the method comprising:

a scanner, wherein the scanner is configured to optically scan, in a first scanning operation, at least a portion of the patient’s dental arch to collect a first optical scan data (Schmitt: para [0063], “A digital data set may also be made of the patient's teeth and soft tissues using non-radiographic imaging of the teeth and tissues directly in the mouth with photographic, light, laser, holographic or any other imaging system that will record the teeth with an acceptable precision…If the teeth are scanned directly in the mouth, the relationship of the upper and lower jaw may be recorded by imaging the surfaces of the teeth in both arches at the same time with the patient biting into the CT bit plate. Alternatively, the arches may be separately scanned”; para [0077], “At a step 310, the collected CT data is reformatted to create a volume rendered model of the diagnostic anatomy of the patient. While the collected CT data may be used to create a full model of the diagnostic anatomy of the head and face of the patient”); 

a processor in communication with the scanner, wherein the processor is configured to
receive the first optical scan data (Schmitt: Fig. 16); 

wherein the optical scan data corresponds with a region of the patient’s face, the region comprising at least a portion of the patient’s lip and an externally visible portion of the patient’s dental arch (Schmitt: para [0077], “At a step 310, the collected CT data is reformatted to create a volume rendered model of the diagnostic anatomy of the patient. While the collected CT data may be used to create a full model of the diagnostic anatomy of the head and face of the patient”; para [0065], “The computer model of the upper and lower jaws just described can be very precise … Finally, the patient's head can be positioned during the CT scan such that a normal position (natural head position) or any other diagnostic position can be recorded. This will allow for the precise analysis of the orientation of the teeth to the eyes, face, lips, ears, horizontal or any other diagnostic reference point recorded during the scan”; para [0055], “FIG. 35 is a picture of the patient's smile (A), an exemplary 3D rendering of CT data to create a model of teeth and upper jaw (B), an exemplary 3D rendering of CT data for upper jaw and scan data of the upper cast”);

generate a model of the patient’s dental arch based at least in part on the first optical scan data (Schmitt: para [0081], “At a step 404, a data set is created for the top arch and a data set is created for the bottom arch”, para [0065], “This creates an accurate virtual computer model of the upper teeth and tissues in relation to the lower teeth and tissues in a specific static orientation. The computer models and fixation device should record the form of the teeth and the positional relation of each data set to a high level of precision”); 

spatially align the model of the patient’s dental arch with the portion of the patient’s lip based on at least in part on matching the externally visible portion of the patient’s dental arch with a corresponding portion of the model of the patient’s dental arch (note: a dental arch is merely the curved structure that houses teeth and consists of the supporting gum and alveolar bone, therefore a ‘portion’ of the dental arch can be interpreted as merely a few teeth, such as the smile portion; Schmitt: para [0065], “The computer model of the upper and lower jaws just described can be very precise … Finally, the patient's head can be positioned during the CT scan such that a normal position (natural head position) or any other diagnostic position can be recorded. This will allow for the precise analysis of the orientation of the teeth to the eyes, face, lips, ears, horizontal or any other diagnostic reference point recorded during the scan”; para [0064], “same three-dimensional orientation exists in computer space as existed when the bite plate was in the mouth. This creates an accurate virtual computer model of the upper teeth and tissues in relation to the lower teeth and tissues in a specific static orientation”; para [0106], “FIG. 15 illustrates the perfected model used to evaluate the aesthetic position of soft and hard tissues in a natural position, and in relation to the horizontal edge of the sensor 52. Pixels with a grayscale value to render soft tissue (FIG. 15 A) can be selected to produce a computer model of the face, nose, ears, and many other structures on the surface of the head. Pixels with a grayscale value for bone and teeth can also be selected to render a computer model (FIG. 15 B) in the same orientation”); and

output a three-dimensional model of the patient’s dentition based on the spatial alignment (Schmitt: para [0111], “Digital information from imaging casts of teeth and supporting tissues is joined in computer space to create a virtual model of the patient”; para 0055], “an exemplary 3D rendering of CT data to create a model of teeth and upper jaw (B)”; para [0081], “At a step 404, a data set is created for the top arch and a data set is created for the bottom arch”, para [0065], “This creates an accurate virtual computer model of the upper teeth and tissues in relation to the lower teeth and tissues in a specific static orientation. The computer models and fixation device should record the form of the teeth and the positional relation of each data set to a high level of precision”).

Schmitt does not explicitly teach that there are multiple scans, although they are possible with Schmitt. Boerjes does teach:
receive a second optical scan data (Boerjes: para [0171], “the three-dimensional representation may include data from two or more scans”; para [022], “a plurality of separate scans”; para [0142], “optical data is acquired”), 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt (directed to dental modeling) with
Boerjes (directed to an multiple scans) and arrived at dental modeling with multiple scans. One of ordinary skill in the art would have been motivated to make such a combination because of “a need for dentistry tools that capture high-quality digital dental models, as well as tools that permit the design and manufacture of dental hardware from such models” (Boerjes: para [0007]).

Regarding claim 13, Schmitt and Boerjes teach:
The system of claim 11, wherein the patient’s lip is an upper lip (Schmitt: para [0071], “Because the scan is taken with the head in a natural position, the aesthetic position of the teeth, head, eyes, lips, ears, and any other soft or hard tissue can be measured and recorded as the patient would appear to others in social settings”; lips would include both upper and lower lips).

Regarding claim 14, Schmitt and Boerjes teach:
The system of claim 11, wherein the three-dimensional model comprises a three- dimensional representation of the patient’s lip (Schmitt: para [0065], “The computer model of the upper and lower jaws just described can be very precise … Finally, the patient's head can be positioned during the CT scan such that a normal position (natural head position) or any other diagnostic position can be recorded. This will allow for the precise analysis of the orientation of the teeth to the eyes, face, lips, ears, horizontal or any other diagnostic reference point recorded during the scan”; para [0071], “Because the scan is taken with the head in a natural position, the aesthetic position of the teeth, head, eyes, lips, ears, and any other soft or hard tissue can be measured and recorded as the patient would appear to others in social settings”; para [0150], “generating a 3D virtual model of the patient's head based on a scan with a CT scanner.”).

Regarding claim 15, Schmitt does not teach but Boerjes does teach:
The system of claim 11, wherein the scanner is an intraoral scanner (Boerjes: para [0033], “The first means may include a means for acquiring the one or more images using an intraoral scanner; para [0009], “A method disclosed herein includes acquiring a three-dimensional representation of one or more intraoral structures of a dental patient using an intraoral scanner”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt (directed to dental modeling) with
Boerjes (directed to an intraoral data) and arrived at dental modeling with intraoral data. One of ordinary skill in the art would have been motivated to make such a combination because of “a need for dentistry tools that capture high-quality digital dental models, as well as tools that permit the design and manufacture of dental hardware from such models” (Boerjes: para [0007]).

Regarding claim 16, Schmitt does not teach but Boerjes does teach:
The system of claim 11, wherein the scanner is configured to optically scan, in a second scanning operation, the region of the patient’s face to collect the second optical scan data (Boerjes: para [0171], “the three-dimensional representation may include data from two or more scans”; para [022], “a plurality of separate scans”; para [0142], “optical data is acquired”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt (directed to dental modeling) with
Boerjes (directed to an multiple scans with an intraoral scanner) and arrived at dental modeling with multiple scans using an intraoral scanner. One of ordinary skill in the art would have been motivated to make such a combination because of “a need for dentistry tools that capture high-quality digital dental models, as well as tools that permit the design and manufacture of dental hardware from such models” (Boerjes: para [0007]).

Regarding claim 17, Schmitt does not teach but Boerjes does teach:
The system of claim 11, wherein the first optical scan data comprises data for an intraoral cavity of the patient (Boerjes: para [0033], “The first means may include a means for acquiring the one or more images using an intraoral scanner; para [0009], “A method disclosed herein includes acquiring a three-dimensional representation of one or more intraoral structures of a dental patient using an intraoral scanner”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt (directed to dental modeling) with
Boerjes (directed to an intraoral data) and arrived at dental modeling with intraoral data. One of ordinary skill in the art would have been motivated to make such a combination because of “a need for dentistry tools that capture high-quality digital dental models, as well as tools that permit the design and manufacture of dental hardware from such models” (Boerjes: para [0007]).

Regarding claim 18, Schmitt and Boerjes teach:
The system of claim 11, further comprising a display monitor configured to display the three-dimensional model (Schmitt: para [0151], “generate a virtual head image of the patient's head, removing the patients virtual teeth from the virtual head image, and selecting a virtual tooth image from a memory storing a plurality of tooth images, the virtual tooth image corresponding to an actual prosthetic tooth. The method also may include arranging the virtual tooth image at a desired location on the virtual head image and displaying the virtual tooth image in the virtual head image.”).

Regarding claim 19, Schmitt teaches:
A system for generating a three-dimensional model of a patient’s dentition (Schmitt: para 0055], “an exemplary 3D rendering of CT data to create a model of teeth and upper jaw (B)”), the system comprising: 

a computer comprising a processor and a computer readable medium comprising
instructions (Schmitt: Fig. 39) which, if executed, causes the computer to:

receive a first optical scan data from a first scanning operation, wherein the first optical scan data corresponds to at least a portion of the patient’s dental arch (Schmitt: para [0063], “A digital data set may also be made of the patient's teeth and soft tissues using non-radiographic imaging of the teeth and tissues directly in the mouth with photographic, light, laser, holographic or any other imaging system that will record the teeth with an acceptable precision…If the teeth are scanned directly in the mouth, the relationship of the upper and lower jaw may be recorded by imaging the surfaces of the teeth in both arches at the same time with the patient biting into the CT bit plate. Alternatively, the arches may be separately scanned”);

generate a model of the patient’s dental arch based at least in part on the first optical scan data (Schmitt: para [0081], “At a step 404, a data set is created for the top arch and a data set is created for the bottom arch”, para [0065], “This creates an accurate virtual computer model of the upper teeth and tissues in relation to the lower teeth and tissues in a specific static orientation. The computer models and fixation device should record the form of the teeth and the positional relation of each data set to a high level of precision”);

receive optical scan data from a scanning operation, wherein the optical scan data corresponds to a region of the patient’s face, wherein the region comprises at least a portion of a geometric structure and an externally visible portion of the patient’s dental arch (Schmitt: para [0077], “At a step 310, the collected CT data is reformatted to create a volume rendered model of the diagnostic anatomy of the patient. While the collected CT data may be used to create a full model of the diagnostic anatomy of the head and face of the patient”; para [0065], “The computer model of the upper and lower jaws just described can be very precise … Finally, the patient's head can be positioned during the CT scan such that a normal position (natural head position) or any other diagnostic position can be recorded. This will allow for the precise analysis of the orientation of the teeth to the eyes, face, lips, ears, horizontal or any other diagnostic reference point recorded during the scan”; para [0055], “FIG. 35 is a picture of the patient's smile (A), an exemplary 3D rendering of CT data to create a model of teeth and upper jaw (B), an exemplary 3D rendering of CT data for upper jaw and scan data of the upper cast”);

spatially align the model of the patient’s dental arch with the portion of the geometric structure based at least in part on matching the externally visible portion of the patient’s dental arch with a corresponding portion of the model of the patient’s dental arch (note: a dental arch is merely the curved structure that houses teeth and consists of the supporting gum and alveolar bone, therefore a ‘portion’ of the dental arch can be interpreted as merely a few teeth, such as the smile portion; Schmitt: para [0065], “The computer model of the upper and lower jaws just described can be very precise … Finally, the patient's head can be positioned during the CT scan such that a normal position (natural head position) or any other diagnostic position can be recorded. This will allow for the precise analysis of the orientation of the teeth to the eyes, face, lips, ears, horizontal or any other diagnostic reference point recorded during the scan”; para [0064], “same three-dimensional orientation exists in computer space as existed when the bite plate was in the mouth. This creates an accurate virtual computer model of the upper teeth and tissues in relation to the lower teeth and tissues in a specific static orientation”; para [0106], “FIG. 15 illustrates the perfected model used to evaluate the aesthetic position of soft and hard tissues in a natural position, and in relation to the horizontal edge of the sensor 52. Pixels with a grayscale value to render soft tissue (FIG. 15 A) can be selected to produce a computer model of the face, nose, ears, and many other structures on the surface of the head. Pixels with a grayscale value for bone and teeth can also be selected to render a computer model (FIG. 15 B) in the same orientation”);

output a three-dimensional model of the patient’s dentition based on the spatial alignment (Schmitt: para [0111], “Digital information from imaging casts of teeth and supporting tissues is joined in computer space to create a virtual model of the patient”; para 0055], “an exemplary 3D rendering of CT data to create a model of teeth and upper jaw (B)”; para [0081], “At a step 404, a data set is created for the top arch and a data set is created for the bottom arch”, para [0065], “This creates an accurate virtual computer model of the upper teeth and tissues in relation to the lower teeth and tissues in a specific static orientation. The computer models and fixation device should record the form of the teeth and the positional relation of each data set to a high level of precision”).

Schmitt does not explicitly teach that there are multiple scans, although they are possible with Schmitt. Boerjes does teach:
receive a second optical scan data from a second scanning operation (Boerjes: para [0171], “the three-dimensional representation may include data from two or more scans”; para [022], “a plurality of separate scans”; para [0142], “optical data is acquired”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt (directed to dental modeling) with
Boerjes (directed to an multiple scans) and arrived at dental modeling with multiple scans. One of ordinary skill in the art would have been motivated to make such a combination because of “a need for dentistry tools that capture high-quality digital dental models, as well as tools that permit the design and manufacture of dental hardware from such models” (Boerjes: para [0007]).

Regarding claim 20, Schmitt and Boerjes teach:
The system of claim 19, wherein the geometric structure comprises an upper lip of the patient (Schmitt: para [0071], “Because the scan is taken with the head in a natural position, the aesthetic position of the teeth, head, eyes, lips, ears, and any other soft or hard tissue can be measured and recorded as the patient would appear to others in social settings”; lips would include both upper and lower lips).


Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0190492 (“Schmitt”) in view of US 2009/0298017 (“Boerjes”), further in view of US 2005/0283065 (“Babayoff”).
Regarding claim 2, Schmitt and Boerjes do not teach but Babayoff does teach:
The system of claim 1, wherein the first optical scan data and the second optical scan data comprise color data (Babayoff: para [0075], “an input utility for receiving data indicative of three dimensional color data of the intraoral cavity, obtained directly using a suitable 3D color scanner (for example the device described herein in reference to FIGS. 1 to 13) or obtained elsewhere and transmitted to the input facility”; para [0137], “While the device 100 is used as a viewfinder, typically prior to taking a depth and color scan of the object 26, the above arrangement using at least five different colored illuminations at a low numerical aperture, enables a much clearer and focused real-time color image of the object 26 to be obtained. Thus when in operation in viewfinder mode (also known as "aiming mode", prior to the 3D scan event, while the dental practitioner is in the process of aiming the scanner onto the target dental surface, for example)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt and Boerjes (directed to dental modeling) with Babayoff (directed to color scan data) and arrived at dental modeling with color scan data. One of ordinary skill in the art would have been motivated to make such a combination because “it is important to match the color and texture of the prosthesis with that of the surrounding teeth in the vicinity of the target area in which the prosthesis is to be implanted, to give the prosthesis or restoration a natural appearance” (Babayoff: para [0007]).

Regarding claim 12, Schmitt and Boerjes do not teach but Babayoff does teach:
The system of claim 11, wherein the first optical scan data and the second optical scan data comprise color data (Babayoff: para [0075], “an input utility for receiving data indicative of three dimensional color data of the intraoral cavity, obtained directly using a suitable 3D color scanner (for example the device described herein in reference to FIGS. 1 to 13) or obtained elsewhere and transmitted to the input facility”; para [0137], “While the device 100 is used as a viewfinder, typically prior to taking a depth and color scan of the object 26, the above arrangement using at least five different colored illuminations at a low numerical aperture, enables a much clearer and focused real-time color image of the object 26 to be obtained. Thus when in operation in viewfinder mode (also known as "aiming mode", prior to the 3D scan event, while the dental practitioner is in the process of aiming the scanner onto the target dental surface, for example)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time
the invention was effectively filed to have combined Schmitt and Boerjes (directed to dental modeling) with Babayoff (directed to color scan data) and arrived at dental modeling with color scan data. One of ordinary skill in the art would have been motivated to make such a combination because “it is important to match the color and texture of the prosthesis with that of the surrounding teeth in the vicinity of the target area in which the prosthesis is to be implanted, to give the prosthesis or restoration a natural appearance” (Babayoff: para [0007]).



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
US 2006/0172261: systems for fabricating dental prosthetics in a dental office, and more particularly, to dental prosthetic fabrication systems that include on-site design facilities.
US 2006/0154198: generating a three dimensional (3D) surface model of arbitrarily shaped objects such as dental structures.
US 2005/0170309: relates to electronic orthodontics and, more particularly, computer-based techniques for assisting orthodontic diagnosis and treatment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148